As filed with the Securities and Exchange Commission on June 14, 2010 Securities Act Registration No. 333-163888 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 Form N-2 / A RREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RPRE-EFFECTIVE AMENDMENT NO.1 £POST-EFFECTIVE AMENDMENT NO. Zea Capital Fund LLC 118 Third Avenue, Suite 630 Cedar Rapids, Iowa 52401 (319) 366-0456 Agent For Service James Thorp 118 Third Avenue, Suite 630 Cedar Rapids, Iowa 52401 (319) 366-0456 Copies of Communications to: David E. Gardels, Esq. Husch Blackwell Sanders LLP 1620 Dodge Street, Suite 2100 Omaha, NE 68102-1504 (402) 964-5000 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a distribution reinvestment plan, check the following box. R It is proposed that this filing will become effective (check appropriate box): £ when declared effective pursuant to Section 8(c). CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Proposed Maximum Title of Securities Being Registered Amount to be Registered Maximum Offering Price Per Unit Aggregate Offering Price Amount of Registration Fee Common Units $5,704 (1) $7,130 previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion Preliminary Prospectus dated June 14, 2010 The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission and several states is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS 6,400,000 Common Units—$12.50 per Unit Zea Capital Fund LLC is a newly-formed non-diversified closed-end management investment company that will elect to operate as a business development company and that seeks to invest in private buy-out, recapitalization and late-stage growth companies located primarily in middle America.Our investment objective is to provide investors with long-term capital appreciation and we will seek to achieve this objective by investing primarily in privately-issued preferred stock, common stock and subordinated debt with equity features, such as warrants or conversion privileges.We will focus on smaller investment opportunities—companies seeking less than $10 million in capital—with the majority of financings with companies seeking less than $5 million. We will typically make initial investments of $1 to $5 million, and will target an average total investment per company of $3 to $4 million.We are externally managed by AAVIN Equity Advisors, LLC, a registered investment adviser which is located in Cedar Rapids, Iowa.AAVIN Equity Advisors and its affiliates had approximately $22.4 million of assets under management as of December 31, 2009. We were formed by Iowa Corn Opportunities, LLC (“ICO”), but ICO is not participating in or passing on the suitability or advisability of this offering, and our operations will be overseen by our Board of Directors—and not ICO—including oversight of our investments, which will be made by AAVIN Equity Advisors. Only members of the Iowa Corn Growers Association (“ICGA”), an affiliate of ICO, or a state corn growers’ association which like the ICGA is part of the National Corn Growers Association (“NCGA”) (together with the ICGA, the “State Associations”), may purchase Units, and investors must remain members of a State Association throughout the term of the Fund. THE SECURITIES OFFERED HEREBY INVOLVE A HIGH DEGREE OF RISK, INCLUDING THOSE DESCRIBED IN THE “RISK FACTORS” SECTION OF THIS PROSPECTUS BEGINNING ON , AND AN INVESTMENT IN THE FUND SHOULD BE CONSIDERED HIGHLY SPECULATIVE.We anticipate it could take us 4-6 years to become fully invested and given our estimated operating expenses which include a 2.5% management fee, our income during that period may not cover our expenses. Our Common Units will not trade on any securities exchange, and our plan is to wind down the Fund within approximately ten to twelve years.Accordingly, purchasers of our Common Units should understand that our Units will have limited or no liquidity and that they will be required to bear the investment risk for the term of the Fund.Neither the SEC nor any state securities commission have approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Price to Public Sales Load (1) Net Proceeds to us (2) Total Minimum…………… $ $ $ Total Maximum…………… $ $ $ We have agreed to pay Nations Financial Group, Inc. (the “Placement Agent”) or other broker-dealers identified by the Placement Agent (the “Selling Agents”) a commission of 5% per Unit for purchases of the first 20,000 Units by an investor; 4% per Unit for purchases of the next 20,000 Units by that investor; 2% per Unit for purchases of the next 40,000 Units by that investor; and 1% per Unit for all units above 80,000 Units by that investor.For purchases by investors who are not members of a State Association prior to this offering, we will pay an additional commission of 1% per Unit for the first 20,000 Units by each such investor.For certain purchasers known to the Fund prior to this offering (“Exempt Purchasers”), we will not pay any sales commission to a Selling Agent.We will pay no sales commission on any sale to an investor who purchases Units to be held in an account for which the investor pays an asset-based management fee to a registered investment adviser (a “Managed Account”).The Placement Agent may engage third party registered broker-dealers (“Wholesalers”) to introduce other broker-dealers to the selling group (“Wholesaler Selling Agents”).For purchases by investors who purchase Units through a Wholesaler Selling Agent, we will pay a wholesaling fee of up to 2% per Unit to such Wholesaler Selling Agent.If investors purchase Units to be held in a Managed Account that is managed by a registered investment adviser introduced to the Placement Agent by a Wholesaler, we will pay a wholesaling fee of up to 2% per Unit to the Wholesaler.The table above assumes that no investors are Exempt Purchasers or State Association members prior to this offering, that all investors purchase fewer than 20,001 Units, that all investors purchase through Wholesaler Selling Agents, and that no investor purchases Units to be held in a Managed Account.To the extent investors (i) are not State Association members, (ii) purchase more than 20,000 Units, (iii) do not purchase through a Wholesaler Selling Agent, or (v) purchase Units to be held in a Managed Account, the sales load amount would be reduced.We have agreed to pay the Placement Agent a structuring fee equal to 0.5% of the gross proceeds of this offering, except for sales to Exempt Purchasers.This fee is estimated to be $150,000 (if we issue 2,400,000 Units in this offering) to $400,000 (if we issue 6,400,000 Units in this offering).To the extent we issue Units to Exempt Purchasers, these amounts would be reduced. The aggregate expenses of the offering, which include the structuring fee payable to the Placement Agent noted above, are estimated to be $857,903 on the sale of $30,000,000, representing approximately $0.36 per Unit issued, and $1,107,903 on the sale of $80,000,000, representing approximately $0.17 per Unit issued.The “Net Proceeds to us” shown in the expense table have been reduced by the amount of these expenses. Each investor must purchase a minimum of 2,000 of our Common Units in this offering.The Fund is offering up to a maximum of 6,400,000 Common Units (the “Maximum Offering”), and the offering will terminate on December 31, 2011, unless we determine to extend the offering.The Placement Agent will serve as the distributor of the Units on a best efforts basis, subject to various conditions. The Placement Agent will enter into selected dealer agreements with Selling Agents (collectively with the Placement Agent, the “Selling Parties”) and Wholesalers which agree to participate in the distribution of our Units.See “Plan of Distribution.” We will not effect the offering unless we sell at least 2,400,000 Units (the “Minimum Offering”), and proceeds from the sale of Units prior to achieving the Minimum Offering will be held in escrow at Cedar Rapids Bank & Trust Company (the “Escrow Agent”).See “Plan of Distribution—Escrow” below. The Fund’s unaudited net asset value per Unit was $2.65 as of March 31, 2010.Assuming offering expenses of $1,007,903 upon our sale of 4,800,000 Common Units, deduction of selling commissions, and assuming that ICO exercises its outstanding warrant to purchase 84,781 additional Common Units, investors in this offering will suffer immediate dilution in the amount of $1.27 per Unit.Purchasers as a whole will suffer greater dilution to the extent persons who are not State Association members prior to the offering participate due to the increased sales load described above. Please read this Prospectus before investing, and keep it for future reference.The Prospectus contains important information about us that a prospective investor should know before investing in our Units.A statement of additional information dated , 2010, as supplemented from time to time (the “SAI”), containing additional information about us, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into this Prospectus.Upon the effectiveness of the registration statement of which this Prospectus forms a part, we will be required to file annual, quarterly and current reports, proxy statements (to the extent we have Unitholder meetings, which we do not anticipate holding) and other information with the SEC.This information, along with the SAI, will be available free of charge by contacting us at 118 Third Avenue, SE, Suite 630, Cedar Rapids, Iowa 52401, or by telephone at (319) 366-0456.The SEC also maintains a website at www.sec.gov that contains such information, including the SAI. The date of this Prospectus is , 2010. TABLE OF CONTENTS Page Prospectus Summary…………… 1 Fees and Expenses…………… 10 Forward-Looking Statements…………… 14 Risk Factors …………… 15 Election to be Regulated as a Business Development Company…………… 27 Plan of Distribution…………… 28 Use of Proceeds …………… 31 Capitalization …………… 32 Dilution …………… 32 Transferability …………… 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations …………… 35 The Fund …………… 38 Management…………… 47 Certain Relationships and Related Transactions…………… 49 Certain U.S. Federal Income Tax Considerations…………… 50 Regulation…………… 62 Description of Units…………… 66 Summary of our Operating Agreement…………… 67 ERISA Considerations…………… 69 Independent Registered Public Accounting Firm …………… 70 Administrator, Custodian, Transfer Agent and Registrar…………… 70 Legal Matters …………… 70 Available Information…………… 70 You should rely only on the information contained in this Prospectus. We have not, and none of the Selling Parties have, authorized any other person to provide you with different information or to make any representations not contained in this Prospectus. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the Selling Parties are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this Prospectus is accurate only as of the date on the front cover of this Prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. We will update the information in this Prospectus to reflect any material changes occurring prior to the completion of this offering. PROSPECTUS SUMMARY This summary may not contain all of the information that may be important to you. You should read carefully the information set forth under “Risk Factors” and other information included in this Prospectus. The following summary is qualified by the more detailed information and financial statements appearing elsewhere in this Prospectus. Except where the context suggests otherwise, the terms “we,” “us,” “our” and “the Fund” refer to Zea Capital Fund LLC; and “AAVIN” and “the Adviser” refer to AAVIN Equity Advisors, LLC.Throughout this Prospectus, we have assumed the sale of 4,800,000 Common Units at $12.50 per Unit, except where otherwise stated. The Fund Zea Capital Fund LLC is a Delaware limited liability company which will elect to be treated as a business development company (“BDC”) under the Investment Company Act of 1940, as amended (the “1940 Act”).We will only issue Units to State Association members, and purchasers must remain members of a State Association throughout the term of the Fund.The Fund is a newly-formed growth capital investment fund organized to make investments primarily in portfolio companies with the potential to generate superior risk-adjusted returns through growth or financial structuring, on the private equity fund model. The Fund’s investment objective is to provide investors with long-term capital appreciation and it will seek to achieve this objective by investing primarily in privately-issued preferred stock, common stock and subordinated debt with equity features, such as warrants or conversion privileges.During normal economic conditions, the Fund’s investment adviser, AAVIN Equity Advisors, LLC, will implement our investment strategy and maximize our portfolio’s total return by generating current income from our debt investments and capital appreciation from our equity and equity-related investments.See “The Fund” on page 37 below. We intend to operate like a traditional venture capital firm, which requires extensive review of privately-held companies, and accordingly it will take us longer to identify appropriate investments meeting our criteria (our “Primary Investments”) than most publicly-offered funds.We anticipate that it will take us four to six years to fully invest in our target portfolio of 20 to 25 privately-held companies.Over the ensuing years and until final liquidation of the portfolio, we will likely make additional follow-on investments in some existing portfolio companies but we do not anticipate making new investments in new companies more than six years after we commence our investment activities. Because it will take us longer to make our portfolio company investments than the typical closed-end fund, until we are fully invested in our Primary Investments, we will hold a large portion of our assets in temporary investments.The Adviser will maintain a portion of these assets in cash, treasury bills and similar liquid investments in order to cover our projected near term investment needs and expenses.The remainder of our temporary investments will, consistent with BDC requirements, be invested in debt securities of private U.S. companies, private debt offerings of public companies with less than $250 million in market capitalization and other similar investments (collectively, our “Initial Investments”).Because the rate of return on our Initial Investments will be lower, a portion of our operating and management fee expenses will be paid directly out of investor’s cash contributions to us for an indeterminate period of time.We will invest at least half of the proceeds of this offering in Initial Investments which are “qualifying assets” under the 1940 Act and which meet our investment objective within two years of the closing of this offering. See “Use of Proceeds” on page 30 below and “Election to be Regulated as a Business Development Company” on page 27 below. We are a newly-formed, externally managed, non-diversified closed-end management investment company that will have, as of the date our registration statement, of which this Prospectus forms a part, is declared effective, elected to be regulated as a BDC under the 1940 Act.As a BDC, we will be subject to numerous regulations and restrictions on the types of investments which we can make.See “Election to be Regulated as a Business Development Company” on page 27 and “Risk Factors—Risks Related to Our Operations” on page 17 below. Our Adviser We are managed by AAVIN, a registered investment adviser.AAVIN presently has a staff of seven, including five principals, and its main office is located in Cedar Rapids, Iowa.AAVIN’s principals, through affiliates of AAVIN, have organized and successfully managed four private equity funds: R.W. Allsop & Associates, L.P. (vintage 1981 and wound up in 1992), R.W. Allsop 1 & Associates II, L.P. (vintage 1983 and wound up in 1995), Allsop Venture Partners III, L.P. (vintage 1987 and nearly liquidated), and AAVIN Equity Partners I, L.P. (vintage 2000 and still operating) (collectively, the “Adviser Funds”).While AAVIN has not managed a BDC before, Jim Thorp, AAVIN’s Managing Partner, has served as an executive officer of the investment adviser to, and a Trustee of, the Berthel Growth & Income Trust I, a BDC (“BG&IT”).One or more of AAVIN’s principals have also participated in the management of MorAmerica Capital Corporation, Marshall Capital Fund, L.P., and the Securities Corporation of Iowa Fund (together with the Adviser Funds, the “Venture Funds”), all of which are venture capital funds. The principals of AAVIN have successfully executed a venture capital/private equity investment strategy for the Adviser Funds over a relatively long period of time (29 years) by investing in equity and equity-like securities of private companies and then utilizing those assets to support the portfolio companies’ growth, and in some cases, facilitating portfolio company ownership change.The Venture Funds have collectively invested in over 125 companies.Several of AAVIN’s principals also have many years’ experience in the financial, strategic and operational aspects of building successful companies in the manufacturing, distribution, business services, consumer products and retail, telecommunications, financial services, healthcare products and services, and other industries. As a group and through their management roles with portfolio companies, AAVIN’s principals have cumulative investment and business management experience of over 145 years, and three of the principals have individual venture capital and private equity investment management experience of over 25 years each.Through their management of the Adviser Funds, AAVIN’s principals have a long history (29 years) of managing private funds which act as lead investors and provide significant value over the life of those investments.The principals have been working together as a group for seven years, and several of the principals have worked together since the early 1980s. AAVIN’s principals have managed the Adviser Funds—venture capital and private equity funds deploying the same investment strategy we will utilize.Three of those funds are mature funds that have been completely or almost completely liquidated and the fourth still holds 15 of its 21 investments.Each of the Adviser Funds has generated cash-on-cash internal rates of return for their investors (the internal return rate of an investment based on actual contributions made and distributions received) that were in the top quartile of their peers for funds established in the same year, as reported by Thomson One Banker—Private Equity database.Each of the Adviser Funds has a distribution multiple (i.e., distributions relative to committed capital) that exceeded the average distribution multiples of similar funds formed in the same year.In addition, all of the Adviser Funds generated returns to investors greater than those that would have been earned by investing the same amounts at the same times in the Vanguard 500 Index Fund (VFINX), and the last two Adviser Funds outperformed this metric by over 800 basis points, or 8%.See “The Fund—The Principals’ Historic Investment Results” on page 43, including the description of the differences between the Fund and the Adviser Funds.The Adviser Funds, and their investment returns relative to their peers and the S&P 500 are set forth in the table below.All returns are unaudited and quoted as of December 31, 2009. Internal rate of return (“IRR”) is cash-on-cash internal rate of return to limited partners, net of all fees, expenses, and carried interest of the general partner.For funds that have not fully liquidated, IRR includes current value of investments still held by the fund. S&P 500 IRR is calculated based on the European Venture Capital Journal’s PME+ metric, which models returns that would have been earned in a security that tracked the Vanguard 500 Index Fund (VFINX) by making the same dollar investments at the same times and receiving the same percentage of those investments (plus gains) at the same times as actual investments and distributions were made by investors in the various funds in question. Multiple is cash distributed to limited partners, net of all fees expenses, and carried interest of the general partner, as a multiple of contributed capital.For funds that have not fully liquidated, the multiple includes the current value of investments still held by the fund. ICO / ICGA Iowa Corn Opportunities, LLC, a wholly-owned subsidiary of the ICGA which serves as an investment vehicle for the ICGA, has provided the funding for the expenses of this offering through March 31, 2010.ICO has funded approximately $825,000 of our offering and organizational expenses through March 31, 2010 and received 89,132 of our Common Units, representing 100% of the issued and outstanding Common Units, in exchange for its investment at a price of $11.50 per unit.ICO also holds a warrant to purchase up to an additional 84,781 Common Units at a price of $11.50 per Unit, which warrant expires upon the earliest of December 14, 2010 or the occurrence of other specified events.We have entered into a Trademark and Research License Agreement with the ICGA (the “ICGA Agreement”).Under this agreement, the ICGA has licensed the use of its trademark to us and has granted us access to its industry research, contacts and membership. Although the ICGA, through ICO, has funded our offering expenses to date and will permit us to contact its members in connection with this offering, neither the ICGA nor ICO is conducting or passing on the suitability or advisability of the offering, nor 2 have either participated in the preparation of this Prospectus (excepting their respective review of the descriptions of them).Moreover, the Fund’s board of directors (and not either ICO or the ICGA) is responsible for our operations, and all of our investment decisions will be made solely by the Fund through the Adviser.See “The Fund” on page 37 below, “Management” on page 47 below, “Certain Relationships and Related Transactions” on page 49 below, and “Management of the Fund” on page S-4 in our SAI. Investors in this offering must be State Association members and remain so throughout the term of the Fund.See “Plan of Distribution—Requirements to Purchase Units” on page 28 below. Investment Focus Consistent with our BDC limitations, we intend to make the majority of our Primary Investments in privately-held companies located primarily in the Middle America region of the United States, including the states of Iowa, Colorado, Michigan, Wisconsin, Minnesota, Indiana, Ohio, Illinois, Missouri, Kansas, Nebraska, Kentucky, Texas, Tennessee and the Dakotas, with a concentration in the upper Midwest. The Fund will invest primarily in buy-out, recapitalization, late-stage growth and expansion-stage financings. The Fund may from time to time invest in portfolio companies at other stages of development and special situations when these investments meet the Fund’s return criteria. The Fund will focus on smaller investment opportunities—companies seeking less than $10 million in capital, with the majority of financings with companies seeking less than $5 million. The Fund will typically make initial Primary Investments of $1 to $5 million, and will target an average total investment per company of $3 to $4 million. The Adviser’s principals have extensive experience managing funds which invest in this niche and believe it involves less competition. The Fund seeks to partner with strong portfolio company management groups to help them build businesses through internal growth or acquisitions toward an exit strategy in an acceptable timeframe. Investment Strategy Our strategy, which has been successfully employed by the Adviser’s principals in the Adviser Fundsover an approximately 25-year period, will focus on the following: ● Underserved markets of Middle America, the states between the two major mountain ranges.We believe this part of the country is underserved by private capital funds relative to the number of transactions that are available.As a consequence, in the transactions on which AAVIN focuses, the pricing is often more attractive and the competition for transactions is relatively limited.In our opinion, over the last few years, the upper Midwest and Middle America have seen a shrinking supply of venture capital.See “The Fund—Investment Focus—Geography-Middle America” on page 40 below. ● Lower middle market investments – companies typically seeking less than $5 million of financing.We believe our strategy will allow us to generate favorable returns by investing in portfolio companies which are valued at less than $10 million and building them to attain total market capitalizations upon liquidity of $30 million to $100 million.This strategy relies upon a disciplined approach to initial investment valuations and the small size of the total equity financing provided.We anticipate making smaller investments at lower valuations than the industry average. We intend to invest in Primary Investments across a variety of industries, including manufacturing, distribution, business services, consumer products and retail, telecommunications, financial services, healthcare products and services and agriculture-related products and services.Under normal economic conditions, we also intend to allocate our Primary Investments among companies in the following stages of development ● 40 to 60% of our assets will consist of buyout and recapitalization transactions (the “Buyout/Recap Stage”).Companies in the Buyout/Recap Stage are established companies with a history of generating profit and cash flow.These investments may be in subordinated debt, equity, or a combination of securities.In a typical buyout transaction, the Fund, along with other investors and management will purchase the majority of the company’s equity.In a recapitalization transaction, most existing equity holders will retain stakes in the portfolio company while the Fund’s investment will be used to restructure the company’s balance sheet by, for example, retiring debt or repurchasing equity.The Fund (possibly in concert with other investors) will usually (but not always) take a control position in these transactions, and Buyout/Recap Stage deals will often involve additional leverage beyond our investment. ●40 to 60% of our assets will consist of later stage growth transactions (the “Later Stage Growth”).Later Stage Growth companies have proven their ability to generate sales but may not yet be profitable or able to generate sufficient cash flow to fund their growth.These investments will typically be in equity because these companies do not have the cash flow to service interest on debt investments.Later Stage Growth companies must have a plan for achieving profitability within approximately two years.We will usually take minority positions in these transactions. 3 Over this framework, our Adviser will layer a series of best practices, including: ● Proprietary deal flow – AAVIN’s access to potential transactions means that we may often be the exclusive or only viable source for the majority of portfolio investments; ● Partnering with strong management teams; ● Collaborative decision making regarding all investments; ● Leadership roles and value-added participation with all portfolio companies; ● Effective transaction structuring and attractive terms – provisions necessary to protect investments and maximize returns; ● Dynamic portfolio construction – actively balancing the portfolio to take advantage of the current investment environment; ● Co-investment – leveraging AAVIN’s network of investment partners for deal sourcing and syndication; ● Leveraging a network of contacts in many industries, including the relationship with ICGA, to generate deal flow; ● Leveraging such network to assist in evaluating, growing, and exiting investments; and ● Identifiable exit strategies at time of investment. See “The Fund” on page 38 below and “Investment Objective and Policies” on page S-1 in our SAI. Target Investment Securities The following are the types of privately-issued securities in which we will primarily invest (the “Target Investment Securities”): ●Preferred equity securities.We will primarily invest in preferred equity securities of private companies.Preferred securities, such as preferred stock, can help mitigate risks of venture investing by providing dilution protection and a preference if a portfolio company does liquidate, while at the same time offering the potential to participate in the portfolio company’s upside in, for example, an initial public offering.Additionally, holders of preferred securities often receive preferential access to portfolio company operations and information by, for example, having the right to nominate members of the portfolio company’s board of directors. ●Common equity securities.In addition to preferred equity securities, we may invest in common equity securities of companies.Common equity securities, such as common stock, typically entitle the holders to a proportionate share of a portfolio company’s profits, and are often subordinated to the rights of holders of preferred stock or debt.Depending on the structure of a portfolio investment, we may also receive warrants to purchase additional shares of common stock from a portfolio company at a later time or upon the happening of specified events. ●Debt instruments.We may also invest in debt securities which may be subordinate to the rights of a portfolio company’s senior lender, and may contain equity conversion features or warrants to purchase equity securities.Depending on the financing structure of the portfolio company, junior or mezzanine debt may allow the lender to receive a higher rate of interest and additional return potential through the combination of equity, warrants or stock options.Such debt instruments may produce taxable income which we may not distribute completely if we retain amounts for follow-on investments as described below.Thus, an investor’s taxable income in some years may exceed distributions we make.See “Risk Factors—Risks Related to our Tax Structure” below. See “The Fund” on page 38 below and “Investment Objective and Policies” on page S-1 in our SAI. Risks Investors should be aware that it is likely that our total value will decline in our initial two to four years, because often private equity funds experience their greatest losses in their early years before gains are realized in later stages.This is known as the “J Curve.”In addition, our Initial Investments will generate lower returns than anticipated for our Primary Investments, which means that our income may not meet our expenses for several years.See page 15. Investing in our illiquid Units (see page 23) involves other risks relating to our structure and our investment objective that you should consider before deciding whether to invest in our Units.Our Initial Investments will consist primarily of illiquid debt securities which generally will not be rated by any rating agency, and if they were so rated, may be below investment grade, or “junk” rated.See page 20.As we transition out of our Initial Investments, we expect that our Primary Investment portfolio will consist primarily of securities issued by Buyout/Recap Stage and Late Stage Growth privately-held companies, which investments may involve a high degree of business and financial risk.See page 21.Furthermore, nearly all of our assets will consist of securities which are illiquid, and our Primary Investment portfolio companies typically will require additional outside capital beyond our investment in order to succeed.See page 21.Finally, our relationship with our Adviser and ICO may present conflicts of interest.See page 17. 4 We are also subject to certain risks associated with valuing our portfolio (see page 16), changing interest rates (see page 19), accessing additional capital (see page 19), fluctuating quarterly results (see page 16) and operating in a regulated environment (see page 16).See “Risk Factors” beginning on page 15 for a discussion of factors you should carefully consider before deciding whether to invest in our Units. Corporate Information Our offices are located at 118 Third Avenue, SE, Suite 630, Cedar Rapids, Iowa 52401, and our telephone number is (319) 366-0456.See “The Fund” on page 38 below and “Additional Information” on page S-20 in our SAI. 5 THE OFFERING Number of Units offered by us…………… 6,400,000 Common Units.See “Plan of Distribution” below. Minimum number of Units…………… Each individual investor must purchase a minimum of 2,000 of our Common Units in this offering, but is not required to maintain any level of Unit ownership after this offering.We must receive aggregate subscriptions for at least 2,400,000 Units (the Minimum Offering) before we will effect the offering.See “Plan of Distribution” below. State Association Membership…………… Persons who are not members of a State Association before this offering must become a member of a State Association prior to participating in this offering.Additionally, Unitholders must remain members of a State Association throughout the term of the Fund.Failure to remain a member of a State Association could result in a withholding of a distribution from the Fund.See “Summary of our Operating Agreement” below. Plan of Distribution…………… We will only issue Common Units to persons who are members of a State Association.If you are not currently a member of a State Association, you must become one.The Selling Parties and Wholesalers will sell our Units on a best efforts basis, except that our officers and directors may sell Units without compensation to certain Exempt Purchasers where permitted by applicable law.The amount of commission you pay in connection with the purchase of Units will depend on the number of Units purchased, whether you are a member of a State Association prior to this offering, and whether you purchase through a Wholesaler.See “Plan of Distribution” below. Units outstanding after this offering…………… 6,573,913 Units, assuming the sale of all 6,400,000 Common Units offered and the exercise by ICO of its warrant to purchase 84,781 additional Common Units.See “Description of Units” below. Use of proceeds …………… We intend to use the net proceeds of this offering to primarily invest in the Target Investment Securities of privately-held Buyout/Recap and Later Stage Growth companies operating in a variety of industries which are located primarily in Middle America. Because it will take us longer to make our portfolio company investments than the typical closed-end fund, until we are fully invested in our target portfolio companies, we will hold our assets in the Initial Investments, which include cash, treasury bills and similar liquid investments for projected initial investment needs and expenses, as well as debt securities of private U.S. companies, private debt offerings of public companies with less than $250 million in market capitalization and other similar investments.See “Use of Proceeds” below. Because the rate of return on our Initial Investments will be lower, a portion of our operating and management fee expenses will be paid directly out of investor’s cash contributions to us for an indeterminate period of time. Limited life…………… We intend to deploy the assets raised in this offering in investments meeting our investment objective in a four to six year period, actively manage such investments, then harvest returns on those investments and make distributions to our Unitholders. Our Initial Investments will be structured to provide cash when we determine to invest in Target Investment Securities.We will structure Primary Investments to remain outstanding for approximately five years, although the actual timing of investment returns will vary significantly.In the event that we realize returns on these investments in our first six years of operations, we intend to distribute any capital gains we achieve and may retain the principal for further investments in portfolio companies.Any principal returned more than six years after the commencement of our investment activities will be distributed along with any net gains realized on those investments, provided that we may retain such portion of any principal we deem necessary to 6 fund follow-on investments in our portfolio companies and our ongoing expenses.We anticipate that we will wind up our operations within approximately 12 years.We would wind up after we have sold all remaining portfolio company investments in one or more transactions, which would occur at the point our remaining asset level no longer justifies the cost of maintaining a public entity.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below Regulatory status…………… As of the date our registration statement, of which this Prospectus is a part, is declared effective, we will have elected to be regulated as a BDC under the 1940 Act.See “Election to Be Regulated as a Business Development Company” and “Risk Factors—Risks Related to Our Operations” below. Suitability and iquidity………… The Fund is intended to operate similar to a traditional venture capital / private equity fund, to have a limited (ten to twelve year) term, and our Units will not be listed on any stock exchange.No market will develop for our Units and the transferability of the Units is restricted.Therefore, you should consider an investment in our Units as long term in nature and not purchase our Units if you believe you may need to sell them in the near term. Our net asset value immediately following this offering will reflect reductions resulting from the sales load and the amount of the offering expenses paid, which will have a dilutive effect.See “Dilution” below.This will have a greater effect on investors expecting to sell their Units soon after completion of this offering.We generally may not issue additional Units at a price below our net asset value (net of any sales load (underwriting discount)) without first obtaining approval of our Members and our Board of Directors.See “Net Asset Value” in our SAI. Transferability…………… In order to maintain our partnership taxation status, we must restrict the number of our Units which may be transferred in any one fiscal year.If we issued 4,800,000 Units in this offering, no more than 96,000 Units could be transferred in any fiscal year (subject to certain exclusions).Furthermore, any proposed transfer of our securities is subject to the conditions and restrictions on transfer provided in our Third Amended and Restated Limited Liability Company Agreement dated June 8, 2010 (the “Operating Agreement”).See “Transferability” below. Distributions…………… We will operate similar to a traditional venture capital firm, and will not make regular distributions to our Unitholders.We do not anticipate making any distributions until our portfolio experiences sufficient liquidity events to provide cash flow for our expenses and follow on investment obligations—which we anticipate will take at least four years from the time we close this offering.See “Management’s Discussion and Analysis of Financial Conditions and Results of Operations—Determining Distributions to Unitholders” below. Taxation …………… As a limited liability company (“LLC”), we will elect to be taxed as a partnership under the Internal Revenue Code of 1986, as amended (the “Tax Code”).Accordingly, we will not pay taxes at our company level, and our Unitholders will instead be responsible for their proportionate share of our income and gains.See “Certain U.S. Federal Income Tax Considerations” below. Investment adviser…………… AAVIN Equity Advisors, LLC, a Delaware limited liability company registered as an investment adviser, will serve as our investment adviser under the terms of a Second Amended and Restated Investment Advisory Agreement dated June 8, 2010 (“Advisory Agreement”). See “Management” below and “Management of the Fund” in our SAI. Fees…………… Pursuant to the Advisory Agreement, we will pay our Adviser a fee consisting of two components: a base management fee and an incentive fee. The base management fee is equal to 2.5% of our total assets. The incentive fee consists of two parts. The first part, the investment income fee, is calculated and payable annually in arrears and will equal (i) the amount by which our net investment income for any year exceeds 8.0% of our net managed assets, up to 10.0% of our net managed assets; and (ii) 20% of the amount by which our net investment income for the year exceeds 10.0% of our net managed assets. The second part of the incentive fee, the capital gains fee, will only be paid after Members receive back their capital contributions, plus a cumulative return of 8% (the “Member Return”).At that point, we will pay the Adviser a fee equal to (i)20% of (a)our cumulative net realized capital 7 gains, less (b)any unrealized capital depreciation at the end of such fiscal year, less (ii)the aggregate amount of all capital gains fees paid to our Adviser in prior years.See “Management—Advisory Agreement” below, which contains a discussion of our expenses, and “Fees and Expenses—Examples of Incentive for Calculation” below for examples of how incentive fees are calculated. In addition to advisory fees paid to the Adviser, Unitholders will annually pay other expenses in proportion to the number of Units held, which will include administrative expenses; and in connection with this offering, Unitholders will indirectly pay a sales load and other offering expenses.See “Fees and Expenses” below. ICGA…………… The ICGA, through ICO, has funded our organizational expenses and the expenses of this offering to date through the purchase of 89,132 Common Units and holds a warrant to purchase an additional84,781 Common Units at a price of $11.50 per Unit.We have entered into the ICGA Agreement under which the ICGA has licensed the use of its trademark to us and has granted us access to its industry research, contacts and membership, in exchange for an annual payment of 0.15% of our net asset value.See “Certain Relationships and Related Transactions” below.See “Plan of Distribution—Requirements to Purchase Units” below. Leverage……………
